UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-01209 Bridges Investment Fund, Inc. (Exact name of registrant as specified in charter) 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Address of principal executive offices) (Zip code) Edson L. Bridges III 8401 West Dodge Road, Suite 256 Omaha, NE 68114 (Name and address of agent for service) (402) 397-4700 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:December 31, 2012 Item 1. Reports to Stockholders. Fiftieth Annual Shareholder Report 8401 West Dodge Road - 256 Durham Plaza - Omaha, Nebraska 68114 voice: (402) 397-4700fax: (402) 397-8617www.bridgesfund.com This page has been intentionally left blank. Contents of Report Page 1 Shareholder Letter Exhibit 1 Portfolio Transactions During the Pages 4 – 5 Period from July 1, 2012 through December 31, 2012 Exhibit 2 Selected Historical Financial Information Pages 6 – 7 Page 8 Expense Example Page 10 Allocation of Portfolio Holdings Pages 11 – 26 Financial Statements and Report of Independent Registered Public Accounting Firm Page 27 Privacy Policy Page 28 Additional Disclosures MD&A 1-10 Management Discussion and Analysis IMPORTANT NOTICES Opinions expressed herein are those of Edson L. Bridges III and are subject to change.They are not guarantees and should not be considered investment advice. The S&P 500 Index is a broadly based unmanaged composite of 500 stocks which is widely recognized as representative of price changes for the U.S. equity market in general.The Russell 1000 Growth Index is an unmanaged composite of stocks that measures the performance of the stocks of companies with higher price-to-book ratios and higher forecasted growth values from a universe of the 1,000 largest U.S. companies based on total market capitalization.You cannot invest directly in a specific index. S&P Mid Cap Index tracks a diverse basket of medium-sized U.S. firms.A mid-cap stock is broadly defined as a company with a market capitalization ranging from about $2 billion to $10 billion. S&P Small Cap Index consists of 600 small-cap stocks.A small-cap company is generally defined as a stock with a market capitalization between $300 million and $2 billion. The NASDAQ-100 Index includes 100 of the largest domestic and international non-financial securities listed on The Nasdaq Stock Market based on market capitalization.The Index reflects companies across major industry groups including computer hardware and software, telecommunications, retail/wholesale trade and biotechnology.It does not contain securities of financial companies including investment companies. The MSCI EAFE, Morgan Stanley Capital International Europe, Australasia and Far East Index, is recognized as the pre-eminent benchmark in the United States to measure international equity performance.It comprises the MSCI country indices that represent developed markets outside of North America: Europe, Australasia and the Far East. Fund holdings are subject to change and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for complete information on holdings in the Fund. Mutual fund investing involves risk.Principal loss is possible.Small- and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.The Fund invests in foreign securities which involve political, economic and currency risks, greater volatility and differences in accounting methods. Earnings Growth Rate is not a measure of the Fund’s future performance. P/E is a valuation ratio of a company’s current share price compared to its per-share earnings.Cash Flow is a measure of a company’s financial health. Equals cash receipts minus cash payments over a given period of time. Earnings Growth Rate is not a measure of the Fund’s future performance. This report has been prepared for the information of the shareholders of Bridges Investment Fund, Inc. and is under no circumstances to be construed as an offering of shares of the Fund.Such offering is made only by Prospectus. The Bridges Investment Fund is distributed by Quasar Distributors, LLC. This report must be preceded or accompanied by a Prospectus. Bridges Investment Fund, Inc. 8 OMAHA, NEBRASKA 68114 - 3453 TELEPHONE 402 - 397 - 4700 FACSIMILE 402 - 397 - 8617 January 11, 2013 Dear Shareholder: Fourth Quarter and 2012 Review Bridges Investment Fund had a total return of 14.16% for the one year period ending December 31, 2012.By comparison, the S&P 500 had a total return of 16.00%, while the Russell 1000 Growth Index finished up 15.26% for the year.The Fund had total returns of 8.60%, 2.15%, and 6.37% for the three, five, and ten year periods ending December 31, 2012, compared to total returns of 10.87%, 1.66%, and 7.10% for the S&P 500, and 11.35%, 3.12%, and 7.52% for the Russell 1000 Growth Index over the same periods of time.Three, five, and ten year periods are annualized.The Fund’s gross expense ratio is 0.89%. Performance data quoted represents past performance.Past performance does not guarantee future results.The investment return and the principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance stated above.Performance data current to the most recent month end may be obtained by calling 866-934-4700. Stocks ended the fourth quarter with small losses, which masked considerable volatility during the quarter.After reaching a high of 1472 on October 5, the S&P 500 fell 9% to an intra-quarter low of 1343 on November 16, before rallying to close the year at 1426, which resulted in a total return of -0.38% for the fourth quarter. Despite a so-so fourth quarter, equities generally experienced strong returns during 2012.The S&P 500 had a total return of 16.00% in 2012, while the S&P Midcap Index returned 17.86% and the S&P Small Cap Index returned 6.32% for the year.The NASDAQ 100, largely due to strength in Apple, was the best-performing major U.S. equity index in 2012, posting a total return of 17.73%.Despite economic weakness and political turmoil in Europe, international stocks performed well also, with the MSCI EAFE Index (Europe, Asia and Far East) producing a 17.88% total return in 2012. Outlook for 2013 We remain constructive on the long-term outlook for stocks, although a bit less so than a year ago, as valuations for stocks improved marginally during 2012, and the pace of corporate earnings growth slowed over the course of the year.The S&P 500 exited 2012 priced at 14.5x trailing 12 month earnings, versus 13.1x trailing 12 month earnings at year end 2011. We believe fair value for the S&P 500 is in a range of 1575-1650 during 2013, based on an estimated P/E of 14-15x and estimated earnings of $108-112 for the year. Longer term, we believe equities appear attractively priced looking out over the next 5 to 10 years, assuming long-term earnings growth of 6-7% and a P/E of 14-15x (versus a long historic average P/E of 16x for the S&P 500). We expect that corporate earnings growth will remain below long-term trend line levels while global economies continue to grapple within the context of an economic Shareholder Letter January 11, 2013 recovery burdened by the debt excesses of the mid-2000’s and large sovereign budget deficits.This creates the risk of relatively high stock price volatility, but we believe patient long-term investors who own high quality businesses that can grow shareholder value could eventually be rewarded with solid returns. We continue to favor equities that have strong business franchises and an ability to grow revenues, cash flows, earnings, dividends, and underlying business value at solid rates despite a sluggish and highly competitive global economic environment.At the outset of 2013, we generally favor offensive companies (i.e., companies with higher growth rates and/or relatively greater economic sensitivity) over relatively defensive companies, because we believe that at some point, investors will begin to discount a return to more normal global economic growth, which should favor companies with relatively greater sensitivity to changes in the economy. We believe those companies that have proven their ability to generate good returns for shareholders in the exceptionally difficult economic conditions of the past five years should be well-positioned going forward, and should economic conditions improve on balance over the next five to ten years, investors may be surprised by an expansion in stock valuations from the current below average valuation levels. Our Portfolio The Fund’s portfolio continues to be comprised primarily with companies with strong balance sheets, high levels of profitability, and a demonstrated ability to grow business value over the long run despite periodically challenging economic conditions. The following table summarizes the changes we made in the Fund in 2012: NEW BUYS: ADDS: TRIMS: ELIMINATED: Baidu Accenture Allergan Baidu BlackRock Cognizant Amazon BHP Billiton Ltd Celgene Technology Anadarko Petroleum Carnival Corp Disney EMC Corp Apple Emerson Electric iShares MSCI General Electric Chesapeake Energy Johnson Controls Emerging Markets iShares S&P Eaton Rackspace Hosting Index Fund Midcap ETF Google Target Johnson Controls McDonald’s MasterCard Tiffany Microsoft priceline McDonald’s VeriFone Watson QUALCOMM Perrigo Pharmaceuticals Schlumberger Roper Union Pacific Schlumberger Wells Fargo Visa Watson Pharmaceutical Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. The companies that added the most value to the Fund in 2012 included Apple, Capital One, MasterCard, Union Pacific, and Visa. The companies that were the largest drag on performance in 2012 included Apache, Baidu, Chesapeake Energy, McDonald’s, and Microsoft. We believe the Fund’s holdings are attractively valued looking out over the next several years.At present, the Fund’s portfolio trades at 13.9x estimated 2013 earnings 2 Shareholder Letter January 11, 2013 and 12.2x estimated 2014 earnings, and have projected long-term annual earnings growth of 11-13%.This compares favorably with the 13.2x 2013 P/E and 6-7% long-term annual earnings growth projected for the S&P 500. We believe that the Fund’s companies are well-positioned to grow shareholder value at attractive rates in the future.Our companies have strong balance sheets and business models that we believe should allow them to grow revenues, earnings, and free cash flow at attractive rates over the long run.They generally address large and growing markets, and are usually leaders in the markets in which they compete.We believe that the combination of modest current valuations and solid long-term growth prospects should allow our companies to provide good returns over the long run. We expect considerable equity market volatility in 2013, as investors deal with historically low interest rates, recessionary conditions in Europe, a challenging U.S. economy, and political rancor over how to address the growing federal budget deficit.While investors face significant risks at present, we believe that these risks are to some degree discounted in current equity valuations. The Fund’s 50th Anniversary 2013 marks the 50th anniversary of Bridges Investment Fund.Edson L. Bridges II launched the Fund in 1963; the Fund’s initial capital was $100,000.The Fund exited 2012 with total assets of more than $83 million.Under Edson’s leadership and management the Fund has enjoyed excellent growth over the past 50 years. We thought it would be appropriate in this annual report to reiterate the key investment principles that we believe have been the most important elements of the foundation of the Fund’s investment success over the past 50 years: 1. A focus on high quality companies with good prospects for growing their business value over time 2.A strong valuation discipline 3.A long-term approach to equity investing The core of our investment management approach is based on the idea that over the long run, good businesses produce good investment returns. We believe that these elements of our investment philosophy and process will continue to drive the Fund’s returns in the future. We wish to thank Edson for his leadership and guidance over the Fund’s first 50 years, and we also wish to thank the Fund’s shareholders, many of whom have been shareholders during much of the past 50 years. The Fund will hold its 50th annual meeting on March 26, 2013, to elect its directors.Fund management will also provide its outlook for the capital markets and the Fund for 2013 and beyond.Finally, we plan to celebrate the Fund’s 50th anniversary.It promises to be a fun evening, and we encourage all shareholders to attend. Sincerely, Edson L. Bridges III, CFA President and Chief Executive Officer 3 Exhibit 1 BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 1, 2, 2012 (Unaudited) Bought or Held After Securities Received Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Accenture PLC Baidu, Inc. – ADR BlackRock, Inc. Celgene Corporation DIRECTV eBay, Inc. Express Scripts Holding Company General Electric Company iShares Core S&P Mid-Cap ETF Nike, Inc. Class B(1) Priceline.com, Incorporated QUALCOMM, Inc. Union Pacific Corporation Watson Pharmaceuticals, Inc. Wells Fargo & Company 2-for-1 Stock Split on 12/24/12 4 Exhibit 1 (Continued) BRIDGES INVESTMENT FUND, INC. PORTFOLIO TRANSACTIONS DURING THE PERIOD FROM JULY 1, 2, 2012 (Unaudited) Sold or Held After Securities Exchanged Transactions Common Stock Unless $1,000 Par $1,000 Par Described Otherwise Value (M) Value (M) or Shares or Shares Baidu, Inc. – ADR — Chesapeake Energy Corporation Eaton Corporation PLC Johnson Controls, Inc. — Praxair, Inc. — Tiffany & Co. — VeriFone Systems, Inc. — 5 Exhibit 2 BRIDGES INVESTMENT FUND, INC. SELECTED HISTORICAL FINANCIAL INFORMATION (Unaudited) – Year End Statistics – Valuation Net Shares Net Asset Dividend/ Capital Date Assets Outstanding Value/Share Share Gains/Share 07-01-63 $ $ $
